DETAILED ACTION
	In Reply filed on 01/26/2022 Claims 1- 8 are pending. Claim 1 is currently amended. Claims 7- 8 are newly added. Claims 1- 8 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7- 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-205318 A (“Yasuda”) in view of USP 4427497 (“Heinz”).
Regarding claim 1, Yasuda teaches a method for manufacturing a mold (1), the method comprising:
5) in a back surface of a mold body (1) configured to mold a resin or a rubber [0001] by cutting or by electrical discharge machining the back surface of the mold body ([0018] teaches forming the groove via CNC which is interpreted as cutting);
performing electroforming to cause an electroformed metal to be electrodeposited on the back surface of the mold body such that an inner surface of the electroformed metal electrodeposited, which covers the groove and inner surface of the groove, forms an inner surface of a fluid passage through which a fluid for temperature control flows (Fig. 3e, 4c and [0018] teach an electrodeposited metal layer 3 being deposited on a side of the mold to cover groove 5; Fig. 3h, 4d and [0015] teach fluid passages 4 for passing a fluid for cooling or heating).
Yasuda does not explicitly teach placing a porous conductive sheet, including a plurality of through holes and being conductive at least at a surface of the porous conductive sheet, on the back surface of the mold body so as to cover the groove, and temporarily fixing the porous conductive sheet, to the back surface of the mold by spot welded portions, wherein a part of the porous conductive sheet which covers the groove has a flat shape; and performing electroforming wherein an electroforming solution enters the groove through the through holes of the porous conductive sheet, the electroforming causing an electroformed metal to be electrodeposited on the porous conductive sheet so as to fill and close the through holes of the porous conductive sheet such that an inner surface of the electroformed of the electroformed metal electrodeposited on the part of the porous conductive sheet forms an inner surface of a fluid passage.
Heinz teaches placing a porous conductive sheet (20, 22) (Col. 5 lines 63- 65 teach sheets 20, 22 being made of various conductive metals), including a plurality of through holes (Fig. 2 distance d and 32 between wires of the mesh 20, 22) and being conductive at least at a surface of the porous conductive sheet (Col. 5 lines 63- 65), on the back surface of the body so as to cover the groove (cavity 14 of Fig. 2a), and temporarily fixing the porous 19, 26) (Fig. 2 spot welded portions 19, 26 connect conductive sheet 20 to back surface of body 10 on both sides of cavity 14), wherein a part of the porous conductive sheet which covers the groove has a flat shape (Fig. 2 displays electrodeposited metal 30, 31, 34, 36 and sheet 20, 22 having flat shapes); and performing electroforming wherein an electroforming solution enters the groove through the through holes of the porous conductive sheet (Fig. 2 and Col. 4 line 56- Col. 5 line 10 teach immersing the core-mesh assembly in a plating solution and passing current through the mesh sheet to electroform), the electroforming causing an electroformed metal (30, 31, 34) to be electrodeposited on the porous conductive sheet so as to fill and close the through holes of the porous conductive sheet (Col. 4 line 64- Col. 5 line 57 and Figs. 2a- 2d) such that an inner surface of the electroformed of the electroformed metal electrodeposited on the part of the porous conductive sheet forms an inner surface of a fluid passage (Col. 6 lines 3- 16, Col. 6 lines 60- 66).
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the mold of Yasuda to incorporate a porous conductive sheet as taught by Heinz motivated by making a hollow structure including complex manifolds and cavities using less difficult and costly machining techniques, making complex hollow structures of unitary construction and homogeneous composition, and making lightweight structures of superior structural and dimensional stability and reliability under a wide range of adverse environmental conditions (Heinz – Col. 2 lines 15- 25).

Regarding claim 7, Yasuda does not explicitly teach a diameter of a through hole of the plurality of through holes comprises 0.1 mm to 1.0 mm.
Heinz recognizes a predictable relationship between aperture size and time of electroplating to close the mesh openings and specifically teaches a small mesh correlates to a shorter time of electroplating (Col. 7 lines 19- 32). 
In re Boesch, 205 USPQ 215 (CCPA 1980), In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  One would have been motivated to optimize the through hole diameter to be 0.1 mm to 1.0 mm for the purpose of decreasing the time of electroplating. See Heinz Col. 7 lines 19- 32.
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the mold of Yasuda to incorporate a porous conductive sheet as taught by Heinz motivated by reasons set forth in claim 1.

Regarding claim 8, Yasuda does not explicitly teach a diameter of a through hole of the plurality of through holes comprises 0.2 mm to 0.5 mm.
Heinz recognizes a predictable relationship between aperture size and time of electroplating to close the mesh openings and specifically teaches a small mesh correlates to a shorter time of electroplating (Col. 7 lines 19- 32). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to optimize the mesh size of Heinz such that a diameter of a through hole is between 0.2 mm to 0.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980), In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  One would have been motivated to optimize the through hole diameter to be 0.2 mm to 0.5 mm for the purpose of decreasing the time of electroplating. See Heinz Col. 7 lines 19- 32.
.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-205318 A (“Yasuda”) and USP 4427497 (“Heinz”), as applied to claim 1, further in view of US 2008/0254162 A1 (“Iimura”).
Regarding claim 2, Yasuda does not teach the fluid passage being a meandering fluid passage.
Iimura teaches the fluid passage being a meandering fluid passage (Fig. 4 and [0111]).
It would have been obvious to one with ordinary skill in the art at the time of the invention to substitute the fluid passage configuration of Yasuda to incorporate the fluid passage configuration of Iimura because this is a substitution of equivalent elements which yields predictable results. Both references teach the fluid passage configuration functioning to adjust the temperature of the surface (Yasuda – [0015]; Iimura – [0019]). The predictable result yielded is a body having a meandering fluid passage (Iimura – Fig. 4).

Claims 3- 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-205318 A (“Yasuda”) and USP 4427497 (“Heinz”), as applied to claim 1, further in view of US 2008/0179189 A1 (“Szokolay”).
Regarding claim 3, Yasuda does not explicitly teach the fluid passage being a fluid passage that splits into branches at an intermediate portion.
Szokolay teaches a fluid passage (23) that splits into branches at an intermediate portion (Fig. 1, 3).
Yasuda – [0015]; Szokolay – [0018, 0045]). The predictable result yielded is a fluid passage which branches at an intermediate portion (Szokolay – Fig. 1, 3).

Regarding claim 4, Yasuda does not explicitly teach the fluid passage is a fluid passage that splits into branches at an intermediate portion and merges back into the single fluid passage.
Szokolay teaches the fluid passage (23) that splits into branches at an intermediate portion and merges back into a single fluid passage (Figs. 1, 3)
It would have been obvious to one with ordinary skill in the art at the time of the invention to substitute the fluid passage configuration of Yasuda to incorporate the fluid passage configuration of Szokolay because of reasons set forth in claim 3.

Claims 5- 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-205318 A (“Yasuda”) and USP 4427497 (“Heinz”), as applied to claim 1, further in view of JP H07-227851 A (“Yasuyoshi”).
	Regarding claim 5, Yasuda does not explicitly teach a fluid passage which extends along a projecting corner of a projecting portion formed in the back surface of the mold body.
	Yasuyoshi teaches a fluid passage (within 5) extends along a projecting corner of a projecting portion formed in the back surface of the mold body (Fig. 1- 3).
Yasuda – [0015]; Yasuyoshi – [0015- 0017]). The predictable result yielded is a fluid passage configuration which extends along corners of the mold (Yasuyoshi – Figs. 1- 3).

	Regarding claim 6, Yasuda does not explicitly teach the fluid passage extends along a recessed corner of a projecting portion formed in the back surface of the mold body.
	Yasuyoshi teaches a fluid passage (within 5) extends along a recessed corner of a projecting portion formed in the back surface of the mold body (Fig. 1- 3).
It would have been obvious to one with ordinary skill to substitute the fluid passage configuration of Yasuda to have a fluid passage configuration on a corner of a mold as taught by Yasuyoshi because of reasons set forth in claim 5.

Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive.

Applicant argues that if the mold of Yasuda is modified to incorporate the teaching of Heinz which requires that “the plating solution can only flow in through the mesh sheet 20, 22” (Heinz Col. 6, lines 43- 44), then the fluid passage of Yasuda becomes narrow due to electroforming. Applicant submits that this is contrary to the purpose of Yasuda because the electroforming process in Yasuda is performed in a state where evanescent material is embedded in the groove then removed.

	The Examiner respectfully disagrees. The proposed modification is not contrary to the purpose of Yasuda because (1) Applicant mischaracterizes what Yasuda’s purpose is; and (2) Applicant underestimates the level of ordinary skill in this field of technology.  
The purpose of Yasuda is not to create a mold with cooling channels by incorporating an evanescent material. Instead, the evanescent material is a means of accomplishing Yasuda’s true purpose: creating a mold with cooling channels. Nothing about the combination of Yasuda in view of Heinz contradict this purpose.  
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). An automaton may proceed as Applicant suggests where evanescent material of Yasuda blocks the electroforming steps of Heinz. However, this vastly underestimates the ordinary skill in the field of cooling channel formation. Both Yasuda and Heinz clearly desire to make cooling channels through an electroplating process. One of ordinary skill in the art would certainly recognize that this goal can be accomplished by substituting the electroplating process of Yasuda with the electroplating process as taught in Heinz. This combination is nothing more than a substitution of equivalent steps yielding a predictable result. See MPEP 2143(B) for further detail.

Applicant argues that the field of invention of Heinz is totally different from the present invention and thus cannot read on a mold of the present invention.
The Examiner respectfully disagrees. A reference is analogous art to the claimed invention if (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention. See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. Similarities and differences in structure and . See In re Ellis, 476 F.2d 1370, 1372, 177 USPQ 526, 527 (CCPA 1973).
	Here, Heinz carries many significant similarities in both function and structure. Heinz, like the instant Application and Yasuda, is concerned with the formation of cooling channels by electrodeposition. See Heinz Abstract, Col. 1 lines 7- 13, Col. 6 lines 3- 29; instant Application [0001]; Yasuda [0002, 0023, 0025]. Heinz Col. 7 lines 40- 41 further describes that the techniques described can be applied to other structures that are subject to “extreme environmental conditions” thereby inviting an ordinarily skilled artisan to apply the techniques described in Heinz to other structures. Based on these facts, one of ordinary skill in the art would look to the teachings of Heinz because the teaching of Heinz are directed to the same field of endeavor as the claimed invention or reasonably pertinent to the problem faced by the inventor.

Applicant argues that Heinz teaches nor suggests the limitations of claims 7- 8. Applicant argues that the teachings in Heinz Col. 7 lines 15- 38 do not meet the requirements of obviousness because there is no specific teaching or suggestion or motivation to modify the diameter of the through holes to result in the claimed ranges other than improper hindsight.
	The Examiner respectfully disagrees. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As the Examiner described above, Heinz identifies a predictable relationship between the aperture size of the porous conductive sheet and time required to close the porous conductive sheet. See Heinz Col. 7 lines 15- 32. The .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744